Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a DIV of US patent application 16/346,725, filed on 05/01/2019, which was 371 of PCT/KR2019/000168, filed 01/04/2019.
Claims 1-6, 11 and 12 are currently pending in this patent application.
 The preliminary amendment filed on 11/10/2022, canceling claims 7-10 is acknowledged.
The Examiner is also acknowledging the filing a petition for examining this application under Patent Prosecution Highway (PPH) on 06/24/2022, and the Petition has been granted on 08/19/2022. 

Election/Restriction
Applicant's election without traverse of Group I, Claims  1-6, 11 and 12, drawn to a polynucleotide encoding a protein variant exporting 5'-inosine monophosphate, wherein the protein variant comprises one or more substitutions selected from the group consisting of: a substitution of the 123rd amino acid with cysteine, a substitution of the 243rd amino acid with valine, a substitution of the 387th amino acid with threonine, a substitution of the 405th amino acid with tyrosine, a substitution of the 413th amino acid with threonine, and a substitution of the 458th amino acid with lysine, or a combination thereof, in the amino acid sequence of SEQ ID NO: 2, a vector comprising said polynucleotide and a microorganism comprising said vector in the response filed on 11/10/2022 is acknowledged.  

The requirement is still deemed proper and is therefore made FINAL.
	
Claims 1-6, 11 and 12 are present for examination.



Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent application KOREA 10-2018-0001399 (Republic of Korea) filed on 01/04/2018 without English translation. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.

Drawings
There are no Drawings with this application.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims 1-6 and 11-12 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is directed to a polynucleotide encoding a protein variant exporting 5'-inosine monophosphate, wherein the protein variant comprises one or more substitutions selected from the group consisting of: a substitution of the 123rd amino acid with cysteine, a substitution of the 243rd amino acid with valine, a substitution of the 387th amino acid with threonine, a substitution of the 405th amino acid with tyrosine, a substitution of the 413th amino acid with threonine, and a substitution of the 458th amino acid with lysine, or a combination thereof, in the amino acid sequence of SEQ ID NO: 2.
The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claim 1 is drawn to any polynucleotide encoding any protein variant exporting 5'-inosine monophosphate, derived from any sources having any structural feature, wherein the protein variant comprises one or more substitutions selected from the group consisting of: a substitution of the 123rd amino acid with cysteine, a substitution of the 243rd amino acid with valine, a substitution of the 387th amino acid with threonine, a substitution of the 405th amino acid with tyrosine, a substitution of the 413th amino acid with threonine, and a substitution of the 458th amino acid with lysine, or a combination thereof, in the amino acid sequence of SEQ ID NO: 2, i.e. the transition phrase “comprises” and the limitation “or more substitutions”, interprets claimed polynucleotide encoding variant exporting 5'-inosine monophosphate that encompasses many variant polypeptide exporting 5’-inosine monophosphate (IMP) or many variant IMP transporter or exporter polypeptides derived from many unknown sources and many mutants, variants, and fragments thereof, but having F123C, I243V, S387T, F405Y, M413T or N458K  substitution of SEQ ID NO: 2 as claimed, which can have wide variety of unknown structures, wherein said variants comprise one or more substitution mutations at the amino acid positions corresponding to  the positions F123C, I243V, S387T, F405Y, M413T or N458K of SEQ ID NO: 2. 
Furthermore, the genus of polynucleotide encoding polypeptides or variants required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polynucleotide encoding polypeptides are adequately described by the disclosure of the structures of prior art, i.e., IMP transporter or exporter variants. However, the art clearly teaches the “Practical Limits of Function Prediction”: Whisstock et al., (2003) highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of  homology, in the absence of direct experimental evidence, will give the wrong answer, it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, the art also teaches that functionally similar molecules have different structures; Kisselev L., (2002) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures.
Claims are drawn to very broadly to any polynucleotide encoding any protein variant exporting 5'-inosine monophosphate, derived from any sources having any structural feature, wherein the protein variant comprises one or more substitutions selected from the group consisting of: a substitution of the 123rd amino acid with cysteine, a substitution of the 243rd amino acid with valine, a substitution of the 387th amino acid with threonine, a substitution of the 405th amino acid with tyrosine, a substitution of the 413th amino acid with threonine, and a substitution of the 458th amino acid with lysine, or a combination thereof, in the amino acid sequence of SEQ ID NO: 2, i.e. claimed polynucleotide encoding variant exporting 5'-inosine monophosphate that encompasses many variant polypeptide exporting 5’-inosine monophosphate (IMP) or many variant IMP transporter or exporter polypeptides derived from many unknown sources and many mutants, variants, and fragments thereof because of the recitation of the transition phrase “comprises” and the limitation “or more substitutions”, and thus, the claimed variant can have wide variety of unknown structures, whose structures are not fully described in the specification. No information, beyond the characterization of IMP transporter or exporter variant polynucleotide encoding polypeptide derived from any unknown sources having any structural feature comprising one or more substitution at position corresponding to positions F123C, I243V, S387T, F405Y, M413T or N458K of SEQ ID NO: 2 has been provided, which would indicate that applicants had possession of the claimed genus. The specification does not contain sufficient disclosure of the structure with function of all the polynucleotide encoding IMP transporter or exporter variant polypeptides or proteins within the scope of the claimed genus. The genus of polynucleotide encoding IMP transporter or exporter variant polypeptide claimed is a large variable genus including many mutants, variant and fragments thereof, which can have wide variety of structures. Therefore, many structurally unrelated IMP transporter or exporter variant polypeptides within the scope of these claims. The specification discloses the structure of only few representative species of the claimed genus, which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus. Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Conclusion
Status of the claims:
Claims 1-6 and 11-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office REMSEN Building and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656